JUDGMENT

PER CURIAM.
This cause was considered on the record compiled before the Federal Energy Regulatory Commission and on the briefs and arguments of the parties. The court is satisfied that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the petitions for review be DENIED for the reasons stated in the Commission’s orders in PJM Interconnection, LLC, 95 FERC If 61,175 (2001), and PJM Interconnection, LLC, 95 FERC If 61,330 (2001). The Commission acted within its discretion in allowing the amendments to the PJM.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.